Exhibit 10.1

SECOND AMENDMENT TO BROMFENAC LICENSE AGREEMENT

This Second Amendment (the “Second Amendment”) is made this 31st day of May,
2006, by and between ISTA Pharmaceuticals, Inc., a Delaware corporation
(“ISTA”), and Senju Pharmaceutical Co., Ltd., a legal entity organized and
existing under the laws of Japan (“SENJU”).

WHEREAS, ISTA and SENJU are parties to that certain license agreement dated
March 7, 2002, as amended by the Amendment to Bromfenac License Agreement dated
August 13, 2002 (collectively called the “License Agreement”); and

WHEREAS, SENJU and ISTA desire to amend the provisions of the License Agreement
and to confirm their respective obligations under the License Agreement as
provided below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, ISTA and SENJU hereby agree that:

 

  1. Unless otherwise defined herein, capitalized terms used in this Second
Amendment shall have the meanings set forth in the License Agreement.

 

  2. As used in the License Agreement, the definition of “Compound” shall be
amended to include “2-amino-3-(4-bromobenzoyl) phenylacetic acid or a
pharmaceutically acceptable salt thereof or a hydrate thereof” in addition to
the chemical substance currently identified in the first Recital of License
Agreement as “2-amino-3-(4-bromobenzoyl) benzeneacetic acid or a
pharmaceutically acceptable salt thereof, especially the sodium sesquihydrate,
which is known as ‘bromfenac’.”

 

  3. Paragraph 1.01 of the License Agreement shall be amended to read in its
entirety:

1.01 “Patent Rights” or “Licensed Patent” shall mean all rights in and under
U.S. Patent No. 4,910,225, U.S. Patent Application Publication No. US
2005/0239895 A1, and any continuations, continuations-in-part, divisions,
re-examinations, reissues, or extensions of the foregoing, and any patents
issuing from the foregoing applications or claiming priority from any of the
foregoing patents or patent applications, and all rights in and under any other
patents or patent applications in the Territory which are as of the Effective
Date or during the term of this License Agreement owned, licensed or otherwise
controlled by SENJU or its affiliates relating to the Preparation or the
Compound or covering the Technical Information & Know-How or which are otherwise
necessary or useful for the development and commercialization of any Preparation
in the Territory, including but not limited to its registration, research,
development, manufacture, use, storage, transport, importation, sale, offer for
sale, promotion and distribution. However, any rights or property under this
definition that become owned, licensed or otherwise controlled by SENJU or its
affiliates after the effective date of the Second Amendment shall be excluded
from this definition upon ISTA’s request.



--------------------------------------------------------------------------------

  4. Paragraph 1.06 of the License Agreement shall be amended to read in its
entirety:

1.06 “First Commercialization” shall mean the date of the first commercial sale
in the Territory by ISTA or ISTA Agent of the first FDA-approved Preparation in
commercial quantities to Third Party under this License Agreement. By way of
clarification and for the avoidance of doubt, First Commercialization shall
occur only once with respect to the first FDA-approved Preparation and shall not
pertain to improvements of such Preparation or any other Preparations that may
be that may be subsequently approved by the FDA and/or commercialized by ISTA in
the Territory.

 

  5. The meaning of the last sentence of Paragraph 4.01 shall be clarified to
mean that the reduction of the royalty rate shall apply only as to the specific
Preparation for which an equivalent generic product has been commercialized. By
way of example, if the Net Sales of a particular Preparation(s) in any year
decrease more than 20% compared to the preceding year due to the
commercialization of a generic product equivalent to such particular
Preparation(s), then the royalty rate of such particular Preparation(s) shall be
reduced as provided in Paragraph 4.01.

 

  6. Paragraph 15.02 of the License Agreement shall be amended to read in its
entirety:

15.02 Upon (i) expiration of the License Agreement or (ii) earlier termination
of this License Agreement if neither SENJU nor a Third Party on behalf of SENJU
desires to market, sell and distribute the Preparation in the Territory after
such earlier termination, SENJU will, upon the request of ISTA and in
consideration of reimbursement to SENJU of all fees and cost incurred by SENJU
to obtain the right to the Trademark under paragraph 15.01 above, assign and
transfer said Trademark to ISTA for use by ISTA in marketing, selling and
distributing of the Preparation in the Territory.

 

  7. Paragraph 16.01 of the License Agreement shall be amended to read in its
entirety:

16.01 This License Agreement shall become effective as of the Effective Date and
shall be in full force and effect for the longer of (i) ten (10) years after the
First Commercialization or (ii) the last to expire of any issued patent in the
Territory included in the Patent Rights. Upon expiration of this License
Agreement, ISTA shall have a fully paid-up, royalty-free, perpetual and
irrevocable non-exclusive right to use the Technical Information & Know-How in
the Territory.

 

  8. ISTA reaffirms (i) its obligations under Article 12 of the License
Agreement with respect to patent rights in any invention discovery or know-how
made, conceived or reduced to practice by ISTA in the course of or as a result
of its activities undertaken pursuant to the License Agreement and (ii) SENJU’s
right to jointly own any patent covering, and to freely use outside of the
Territory, any such invention, discovery or know-how as stated in Article 12.

 

  9. Unless stated herein, all other terms and conditions of the License
Agreement shall remain unchanged.

 

  10. This Second Amendment shall be effective as of the date first set forth
above.

 

2



--------------------------------------------------------------------------------

  11. This Second Amendment, taken together with the License Agreement,
represent the entire License Agreement of the parties and shall supersede any
and all previous contracts, arrangements or understandings between the parties
with respect to the License Agreement.

 

  12. This Second Amendment may be amended at any time only by mutual written
agreement of the parties hereto.

 

  13. This Second Amendment may be executed in counterparts, each of which so
executed will be deemed to be an original and such counterparts together will
constitute one and the same agreement.

IN WITNESS WHEREOF, this Second Amendment has been entered into as of the date
first set forth above.

 

ISTA PHARMACEUTICALS, INC.     SENJU PHARMACEUTICAL CO., LTD.

By:

  /s/    LAUREN SILVERNAIL            

By:

  /s/    SHOJI YOSHIDA        

Name:

  Lauren Silvernail    

Name:

  Shoji Yoshida

Title:

  CFO & VP Corporate Development    

Title:

  President

Date:

  May 31, 2006    

Date:

  May 12, 2006

 

3